DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This non-final office action is responsive to Applicant’s response filed 02/03/2022. Currently, claims 1-11 and 13-22 are pending. Claims 1, 13-16, 18 and 22 have been amended. Claim 12 has been cancelled. No newly added claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2019/0340623 (Rivkind et al. – hereinafter Rivkind), and further in view of U.S. Patent Appl. Pub. No. 2020/0020187 (Soeda et al. – hereinafter Soeda).

Referring to claim 1, Rivkind discloses a method for generating a blockchain warehouse receipt, comprising: 
obtaining item registration information provided by a first user; [See paragraphs 0050, 0053]
generating, by invoking a first smart contract, a blockchain warehouse receipt comprising basic type fields according to the item registration information; [See paragraphs 0040, 0042, 0050, 0051, 0054, 0084]
storing the blockchain warehouse receipt in a blockchain network; [See paragraphs 0040, 0042, 0050, 0051, 0054]
obtaining a transfer application for the blockchain warehouse receipt; and [See paragraphs 0058-0062, 0065-0068, 0088]
invoking a second smart contract according to the transfer application to perform: [See paragraphs 0058-0062, 0065-0068, 0088]
determining a transfer warehouse receipt ID, information of the first user, and information of a second user; [See paragraphs 0058-0062, 0065-0068, 0088]
querying the blockchain network for property owner information corresponding to the transfer warehouse receipt ID; [See paragraphs 0058-0062, 0065-0068, 0081, 0088]

changing property owner information corresponding to the property owner field on the blockchain warehouse receipt to the information of the second user after confirmation information from the second user is received; and [See paragraphs 0058-0062, 0065-0068, 0088]
storing an updated blockchain warehouse receipt in the blockchain network. [See paragraphs 0058-0062, 0065-0068, 0088] 
Rivkind does not explicitly disclose the limitation: the basic type fields comprising a warehouse receipt type field, a warehouse receipt ID field, a generation time field, a state field, a category field, a property owner field, a quantity field, and a weight field. 
Soeda teaches a method with the limitation: the basic type fields comprising a warehouse receipt type field, a warehouse receipt ID field, a generation time field, a state field, a category field, a property owner field, a quantity field, and a weight field; [See paragraphs 0113, 0120-0124, 0070-0074, Figs. 8 & 15 - The type of information stored is dependent on the item type and/or business application. The type of information and/or business application does not result in a new outcome.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Rivkind to have incorporated a smart contract database/data structure with the motivation of tracking and recording ownership of an item. [See Rivkind paragraphs 0040-0046; Soeda paragraphs 0034, 0041]

Referring to claim 2, the combination of Rivkind and Soeda discloses the method according to claim 1, wherein the basic type fields further comprise at least one of an inventory party field and a warehousing party field. [See Soeda 0113, 0120-0124, 0070-0074, Figs. 8 & 15 - The type of information stored is dependent on the item type and/or business application. The type of information and/or business application does not result in a new outcome.]

Referring to claim 3, the combination of Rivkind and Soeda discloses the method according to claim 1, wherein the blockchain warehouse receipt further comprises at least one of a logistics type field, a contract type field, a warehouse location field, and a warehouse replenishment field. [See Soeda 0113, 0120-0124, 0070-0074, Figs. 8 & 15 - The type of information stored is dependent on the item type and/or business application. The type of information and/or business application does not result in a new outcome.]

Referring to claim 4, the combination of Rivkind and Soeda discloses the method according to claim 3, wherein the contract type field comprises at least one of a purchase contract field, a purchase invoice field, and a commodity inspection report field. [See Soeda 0113, 0120-0124, 0070-0074, Figs. 8 & 15 - The type of information stored is dependent on the item type and/or business application. The type of information and/or business application does not result in a new outcome.]

claim 5, the combination of Rivkind and Soeda discloses the method according to claim 3, wherein the logistics type field comprises at least one of a transport mode field, a vehicle and vessel number field, a driver name field, a driver ID field, an ID number field, and an arrival time field. [See Soeda 0113, 0120-0124, 0070-0074, Figs. 8 & 15 - The type of information stored is dependent on the item type and/or business application. The type of information and/or business application does not result in a new outcome.]

Referring to claim 6, the combination of Rivkind and Soeda discloses the method according to claim 1, wherein the item registration information comprises warehouse receipt type information, a warehouse receipt ID, state information, category information, property owner information, quantity information, and weight information. [See Soeda 0113, 0120-0124, 0070-0074, Figs. 8 & 15 - The type of information stored is dependent on the item type and/or business application. The type of information and/or business application does not result in a new outcome.]

Referring to claim 7, Rivkind discloses the method according to claim 1, wherein before the generating the blockchain warehouse receipt according to the item registration information, the method further comprises: 
performing authenticity verification on the item registration information; and [See paragraph 0080] 
the generating the blockchain warehouse receipt according to the item registration information comprises: generating the blockchain warehouse receipt The type of information stored is dependent on the item type and/or business application. The type of information and/or business application does not result in a new outcome.]

Referring to claim 8, Rivkind discloses the method according to claim 7, wherein the performing authenticity verification on the item registration information comprises: 
obtaining inventory proof information uploaded by the first user; [See paragraphs 0080, 0040, 0042, 0050, 0053, 0054, 0084]
determining inventory party information according to the inventory proof information; [See paragraphs 0080, 0040, 0042, 0050, 0053, 0054, 0084]
determining basic inventory information according to the inventory proof information; and [See paragraphs 0080, 0040, 0042, 0050, 0053, 0054, 0084] 
determining whether the basic inventory information is consistent with basic item information, and whether the inventory party information is consistent with the property owner information, the basic item information comprising category information, weight information, and quantity information, and the basic inventory information comprising inventory category information, inventory weight information, and inventory quantity information. [See paragraphs 0080, 0040, 0042, 0050, 0053, 0054, 0084]
 
Referring to claim 9, Rivkind discloses the method according to claim 8, wherein the determining basic inventory information according to the inventory proof information comprises: 

determining a video surveillance device corresponding to the inventory location information; [See paragraphs 0040, 0044, 0084]
retrieving video information acquired by the video surveillance device; and [See paragraphs 0040, 0044, 0084]
determining the basic inventory information according to the video information. [See paragraphs 0040, 0044, 0084]

Referring to claim 10, Rivkind discloses the method according to claim 1, wherein the blockchain warehouse receipt further comprises traceability information for recording use process information of the blockchain warehouse receipt, and the use process information comprises at least one of generation, cancellation, pledge, and transfer. [See paragraphs 0051, 0054] 

Referring to claim 11, Rivkind discloses the method according to claim 10, further comprising displaying the traceability information in a barcode. [See paragraphs 0053, 0058]

Referring to claim 13, Rivkind discloses the method according to claim 1, wherein before the sending the transfer application to the second user, the method further comprises: 

sending the transfer application to a warehousing party corresponding to the warehousing party information; and [See paragraphs 0058-0062, 0065-0068, 0088]
the changing property owner information corresponding to the property owner field on the blockchain warehouse receipt to the information of the second user comprises: [See paragraphs 0058-0062, 0065-0068, 0088]
changing the property owner information corresponding to the property owner field on the blockchain warehouse receipt to the information of the second user after confirmation information from the warehousing party is received, the confirmation information being confirmation information of a storage location of an item corresponding to the transfer warehouse receipt ID. [See paragraphs 0058-0062, 0065-0068, 0088]

Referring to claim 14, Rivkind discloses the method according to claim 1, wherein before the changing property owner information corresponding to the property owner field on the blockchain warehouse receipt to the information of the second user, the method further comprises: 
querying the blockchain network for state information corresponding to the transfer warehouse receipt ID; and [See paragraphs 0058-0062, 0065-0068, 0088]
determining whether the state information is indicative of a tradable state, to obtain a first determination result; and [See paragraphs 0058-0062, 0065-0068, 0088]

changing the property owner information corresponding to the property owner field on the blockchain warehouse receipt to the information of the second user when the first determination result indicates that the state information is indicative of the tradable state. [See paragraphs 0058-0062, 0065-0068, 0088]

Referring to claim 15, Rivkind discloses the method according to claim 1, wherein after the changing property owner information corresponding to the property owner field on the blockchain warehouse receipt to the information of the second user, the method further comprises: 
adding property owner update information to the blockchain warehouse receipt, the property owner update information comprising an update time, the property owner information before updating, and the property owner information after the updating. [See paragraphs 0058-0062, 0065-0068, 0088]

Referring to claim 16, Rivkind discloses the method according to claim 1, wherein after receiving the confirmation information from the second user, the method further comprises: 
obtaining an updated contract attachment for the blockchain warehouse receipt by using a link address corresponding to a contract field in the blockchain warehouse receipt; [See paragraphs 0058-0062, 0065-0068, 0088]


Referring to claim 17, Rivkind discloses the method according to claim 16, further comprising: identifying subject matter information and contract party information from the contract attachment; and uploading the contract number, the subject matter information, and the contract party information to the blockchain network for consensus processing and storage. [See paragraphs 0058-0062, 0065-0068, 0088]

Referring to claim 18, Rivkind discloses the method according to claim 1, further comprising: 
obtaining warehouse transfer operation information submitted by a warehousing party for the blockchain warehouse receipt; [See paragraphs 0058-0062, 0065-0068, 0088]
determining updated warehouse site information of an item corresponding to the blockchain warehouse receipt based on the warehouse transfer operation information by invoking a fourth smart contract; and [See paragraphs 0058-0062, 0065-0068, 0088]
updating a corresponding field on the blockchain warehouse receipt to the warehouse site information. [See paragraphs 0058-0062, 0065-0068, 0088]

claim 19, Rivkind discloses the method according to claim 18, wherein the warehousing party is an off-chain node; and [See paragraphs 0058-0062, 0065-0068, 0088]
the obtaining warehouse transfer operation information for the blockchain warehouse receipt comprises: obtaining, by using an oracle mechanism, the warehouse transfer operation information for the blockchain warehouse receipt, the warehouse transfer operation information being encrypted by using the fourth smart contract or a public key of the warehousing party. [See paragraphs 0058-0062, 0065-0068, 0088]

Referring to claim 20, Rivkind discloses the method according to claim 18, further comprising: 
obtaining video information corresponding to encrypted warehouse transfer operation information by invoking a fifth smart contract; [See paragraphs 0040, 0044, 0084]
obtaining a digital signature of the video information; [See paragraphs 0040, 0044, 0084]
verifying whether the digital signature is a digital signature of a designated video surveillance device, the designated video surveillance device being installed at a warehouse site corresponding to the warehouse transfer operation information; and [See paragraphs 0040, 0044, 0084]
storing the video information in the blockchain network after verification succeeds. [See paragraphs 0040, 0044, 0084]

claim 21, Rivkind discloses the method according to claim 20, further comprising: generating risk prompt information for the video information if the verification on the digital signature of the video information fails, the risk prompt information being configured to prompt security checking on the designated video surveillance device. [See paragraphs 0040, 0041, 0044, 0084]
 
Referring to claim 22, it contains similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687